Case 3:20-cv-00770-GNS Document 1-1 Filed 11/16/20 Page 1 of 10 PageID #: 5
              Case 3:20-cv-00770-GNS Document 1-1 Filed 11/16/20 Page 2 of 10 PageID #: 6
                                                                         NOT ORIGINAL DOCUMENT
 AOC-E-105        Sum Code: CI                                           11/10/2020 03:15:09 PM
 Rev. 9-14                                                         Case #:
                                                                         # 20
                                                                           20-CI-00664
                                                                              CI 00664
                                                                         87453-1
                                                                   Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                   County: BULLITT
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, CRABLE, LORIE VS. THE STANDARD FIRE INSURANCE COMPANY, Defendant


   TO: CORPORATION SERVICE COMPANY
       421 WEST MAIN STREET
       FRANKFORT, KY 40601
Memo: Related party is THE STANDARD FIRE INSURANCE COMPANY

The Commonwealth of Kentucky to Defendant:
THE STANDARD FIRE INSURANCE COMPANY

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. RODNEY BURRESS (655271)
document delivered to you with this Summons.




                                                         Bullitt Circuit Clerk
                                                         Date: 9/13/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000211903
CIRCUIT: 20-CI-00664 Certified Mail
CRABLE, LORIE VS. THE STANDARD FIRE INSURANCE COMPANY

                                                      Page 1 of 1
 Case 3:20-cv-00770-GNS Document 1-1 Filed 11/16/20 Page 3 of 10 PageID #: 7




                             COMMONWEALTH OF KENTUCKY




                                                                                                      3A94E14B-CD80-4317-A6D6-9141453C93B2 : 000001 of 000009
                                BULLITT CIRCUIT COURT
                                  DIVISION __________
                                 NO.-__________________

                                  ELECTRONICALLY FILED

LORIE CRABLE                                                                         PLAINTIFF

v.

THE STANDARD FIRE INSURANCE COMPANY                                                DEFENDANT

       SERVE: Corporation Service Company
              421 West Main Street
               Frankfort, KY 40601


                                          COMPLAINT
       Comes now Plaintiff, Lorie Crable, by counsel, and for her complaint, states as follows:

       1. At all relevant times herein, Plaintiff was/is a resident of Bullitt County, Kentucky.

       2. That Defendant, The Standard Fire Insurance Company (hereinafter “Standard Fire”)

is and was at all times mentioned herein a duly authorized insurance company licensed to do

business in Kentucky. It bears KY DOI #301068. It conducts business within Jefferson County

Kentucky, and the Commonwealth of Kentucky at large.

       3. That on or about May 22, 2018 on Old Mill Road in Mt. Washington, Bullit County,

Kentucky, Paige Schabel negligently operated her vehicle in such a careless manner so as to

cause her vehicle to collide with the vehicle occupied by Plaintiff.

       4. As a direct and proximate result of the aforementioned collision, Plaintiff was caused

to sustain injuries including past and future medical expenses, increased risk of harm, lost wages,

decreased capacity to labor and earn wages in the future, lost enjoyment of life, and past and

future pain and suffering/emotional distress/inconvenience.



                                                 1
 Case 3:20-cv-00770-GNS Document 1-1 Filed 11/16/20 Page 4 of 10 PageID #: 8




        5. That Paige Schabel’s insurance company, Nationwide, tendered their policy limits of




                                                                                                       3A94E14B-CD80-4317-A6D6-9141453C93B2 : 000002 of 000009
$25,000.00 to Plaintiff. Pursuant to KRS 304.39-320(3), the Defendant, Standrard Fire, refused

to substitute the tender. Plaintiff subsequently accepted the policy limits and now proceeds

against Standard Fire for underinsured motorist coverage.

        6. That on or about May 22, 2018, the date of the aforesaid collision, Plaintiff

was insured under a certain automobile insurance policy issued by Standard Fire.

        7. That the aforementioned insurance policy constitutes an agreement whereby Standard

Fire among other things provided underinsured motorists insurance coverage for the benefit of

the Plaintiff.

        8. That pursuant to the underinsured motorist insurance coverage provisions of the

aforementioned insurance policy, Standard Fire has agreed to pay and is liable to Plaintiff for all

sums or losses over Paige Schabel’s liability coverage which the Plaintiff shall be legally entitled

to recover as damages from the owner or operator of an underinsured motor vehicle because of

bodily injury, sickness or disease sustained by an insured and caused by an accident arising out

of the ownership, maintenance or use of an underinsured motor vehicle.

        9. That at the time of the aforesaid collision on May 22, 2018, Paige Schabel was the

operator and the owner of an underinsured motor vehicle and, therefore, Plaintiff is insured under

the underinsured motorist insurance provisions of the aforementioned insurance policy.

        10. That Plaintiff has performed each and every condition precedent to impose liability

on Standard Fire, pursuant to the terms and provisions of the aforesaid insurance policy.

        11. That to the extent of the limits of liability as provided in the aforementioned

insurance policy, Plaintiff is entitled to recover against Standard Fire all loss or damage which

she may have sustained by reason of the aforementioned collision with the underinsured



                                                 2
 Case 3:20-cv-00770-GNS Document 1-1 Filed 11/16/20 Page 5 of 10 PageID #: 9




motorist, Paige Schabel, to the extent of the sums of the limits of the aforementioned insurance




                                                                                                   3A94E14B-CD80-4317-A6D6-9141453C93B2 : 000003 of 000009
policy.

          WHEREFORE, Plaintiff respectfully demands as follows:

          1. Judgment against the Defendant, The Standard Fire Insurance Company, to the extent

of the sums of the limits of the insurance policy;

          2. Prejudgment and post-judgment interest;

          3. Her costs expended herein, including attorneys’ fees; and

          4. Any and all other relief to which the Plaintiff may appear entitled.



                                                Respectfully Submitted,


                                                /s/ J. Tate Meagher
                                                J. Tate Meagher
                                                MEAGHER LAW OFFICE, PLLC
                                                1041 Goss Avenue
                                                Louisville, KY 40217
                                                (502) 309-9213 (office)
                                                (502) 587-2006
                                                tate@meagherlawoffice.com
                                                Counsel for Plaintiff




                                                    3
        Case 3:20-cv-00770-GNS Document 1-1 Filed 11/16/20 Page 6 of 10 PageID #: 10
Filed                 20-CI-00664   09/30/2020              Paulita Keith, Bullitt Circuit Clerk




                                    COMMONWEALTH OF KENTUCKY




                                                                                                           8D877DDD-9527-4B06-8DDF-6B464ABD268B : 000001 of 000007
                                       BULLITT CIRCUIT COURT
                                            DIVISION ONE
                                       CIVIL ACTION 20-CI-00664

                                              Electronically Filed

          LORIE CRABLE                                                                      PLAINTIFF

          v.     DEFENDANT, THE STANDARD FIRE INSURANCE COMPANY’S
                         ANSWER TO PLAINTIFF’S COMPLAINT


          THE STANDARD FIRE INSURANCE COMPANY                                            DEFENDANT

                                          * * * * *
                 Comes the Defendant, The Standard Fire Insurance Company (hereinafter

          “Standard Fire”), by Counsel, and for its Answer to Plaintiff’s Complaint, hereby states as

          follows:

                                              FIRST DEFENSE

                 The Complaint fails to state a claim against Standard Fire, either in whole or in part,

          upon which relief can be granted.

                                              SECOND DEFENSE

                 1.      Standard Fire is without sufficient knowledge or information to either

          affirm or deny the allegations contained in Paragraph 1 of Plaintiff’s Complaint and

          therefore denies same.

                 2.      Standard Fire admits the allegations contained in Paragraph 2 of Plaintiff’s

          Complaint.

                 3.      Standard Fire is without sufficient knowledge or information to either
                                                                                                           ANS : 000001 of 000005




          affirm or deny the allegations contained in Paragraph 3 of Plaintiff’s Complaint and

          therefore denies same.




Filed                 20-CI-00664   09/30/2020              Paulita Keith, Bullitt Circuit Clerk
        Case 3:20-cv-00770-GNS Document 1-1 Filed 11/16/20 Page 7 of 10 PageID #: 11
Filed                  20-CI-00664   09/30/2020             Paulita Keith, Bullitt Circuit Clerk




                 4.       Standard Fire denies the allegations contained in Paragraph 4 of Plaintiff’s




                                                                                                          8D877DDD-9527-4B06-8DDF-6B464ABD268B : 000002 of 000007
          Complaint.

                 5.       Standard Fire denies the allegations contained in Paragraph 5 of Plaintiff’s

          Complaint as stated. However, Standard Fire admits that it did not advance the settlement

          between Plaintiff and Paige Schabel.

                 6.       Standard Fire denies the allegations contained in Paragraph 6 of Plaintiff’s

          Complaint as stated. However, Standard Fire admits that it issued a policy of insurance to

          Plaintiff that contained Underinsured Motorist Coverage (Policy No.: 6002611612031),

          the terms and conditions of which speak for themselves.

                 7.       Standard Fire denies the allegations contained in Paragraph 7 of Plaintiff’s

          Complaint as stated. However, Standard Fire admits that it issued a policy of insurance to

          Plaintiff that contained Underinsured Motorist Coverage (Policy No.: 6002611612031),

          the terms and conditions of which speak for themselves.

                 8.       Standard Fire denies the allegations contained in Paragraph 8 of Plaintiff’s

          Complaint as stated. However, Standard Fire admits that it issued a policy of insurance to

          Plaintiff that contained Underinsured Motorist Coverage (Policy No.: 6002611612031),

          the terms and conditions of which speak for themselves.

                 9.       Standard Fire denies the allegations contained in Paragraph 9 of Plaintiff’s

          Complaint.

                 10.      Standard Fire denies the allegations contained in Paragraph 10 of Plaintiff’s

          Complaint.
                                                                                                          ANS : 000002 of 000005




                 11.      Standard Fire denies the allegations contained in Paragraph 11 of Plaintiff’s

          Complaint.




Filed                  20-CI-00664   09/30/2020         2   Paulita Keith, Bullitt Circuit Clerk
        Case 3:20-cv-00770-GNS Document 1-1 Filed 11/16/20 Page 8 of 10 PageID #: 12
Filed                  20-CI-00664   09/30/2020              Paulita Keith, Bullitt Circuit Clerk




                 12.      Any and all other allegations contained in Plaintiff’s Complaint which are




                                                                                                        8D877DDD-9527-4B06-8DDF-6B464ABD268B : 000003 of 000007
          not specifically admitted herein are denied.


                                                  THIRD DEFENSE

                 The Plaintiff’s injuries and/or damages, if any, may have been caused in whole or

          in part by her own negligence and/or the negligence of a third party for whom Standard

          Fire is not responsible, but for which said injuries and/or damages, if any, would not have

          occurred.


                                            FOURTH DEFENSE

                 The Plaintiff’s claims may be barred in whole or in part by KRS 304.39-010 et seq.,

          otherwise known as the Kentucky Motor Vehicle Reparations Act, which Standard Fire

          adopts and incorporates herein as an affirmative defense.


                                             FIFTH DEFENSE

                 The Plaintiff may have failed to name indispensable parties to this action and

          Standard Fire relies upon same as an affirmative defense.


                                             SIXTH DEFENSE

                 The Plaintiff’s claims may be barred in whole or in part by the terms, provisions,

          conditions and/or exclusions contained within the insurance policy issued by Standard Fire

          and Standard Fire relies upon same as an affirmative defense.                                 ANS : 000003 of 000005




                                           SEVENTH DEFENSE

                 Standard Fire provisionally pleads as affirmative defenses those defenses of CR

          8.03 as if fully restated herein, said defenses applicability to be determined during



Filed                  20-CI-00664   09/30/2020          3   Paulita Keith, Bullitt Circuit Clerk
        Case 3:20-cv-00770-GNS Document 1-1 Filed 11/16/20 Page 9 of 10 PageID #: 13
Filed                 20-CI-00664   09/30/2020               Paulita Keith, Bullitt Circuit Clerk




          discovery and Standard Fire reserves the right to assert additional defenses, whether




                                                                                                             8D877DDD-9527-4B06-8DDF-6B464ABD268B : 000004 of 000007
          affirmative or otherwise about which it presently lacks sufficient knowledge or information

          but which may become available during the course of this litigation through discovery and

          other means.

                 WHEREFORE, the Defendant, The Standard Fire Insurance Company, by Counsel,

          respectfully demands as follows:

                 1.      That the Plaintiff’s Complaint against it be dismissed with prejudice;

                 2.      For its costs herein expended, including reasonable attorney’s fees;

                 3.      For a trial by jury on all issues so triable; and

                 4.      For any and all other relief, legal or equitable to which it may appear entitled.




                                                      Respectfully submitted,

                                                      SCHILLER BARNES MALONEY PLLC

                                                      /s/ Blake V. Edwards
                                                      ___________________________________
                                                      Blake V. Edwards, Esq.
                                                      Daniel I. Wenig, Esq.
                                                      401 West Main Street, Suite 1600
                                                      Louisville, KY 40202
                                                      PH: (502) 625-1703
                                                      FAX: (502) 779-9348
                                                      bedwards@sbmkylaw.com
                                                      dwenig@sbmkylaw.com
                                                      Counsel for Defendant, The Standard
                                                      Fire Insurance Company
                                                                                                             ANS : 000004 of 000005




Filed                 20-CI-00664   09/30/2020          4    Paulita Keith, Bullitt Circuit Clerk
        Case 3:20-cv-00770-GNS Document 1-1 Filed 11/16/20 Page 10 of 10 PageID #: 14
Filed                20-CI-00664     09/30/2020              Paulita Keith, Bullitt Circuit Clerk




                                       CERTIFICATE OF SERVICE




                                                                                                            8D877DDD-9527-4B06-8DDF-6B464ABD268B : 000005 of 000007
                  This will certify that a true and correct copy of the foregoing has been electronically
          filed with the Ky. e-Filing system on this 30th day of September, 2020, and electronic notice
          of same will be sent to the follow Counsel of record:

            J. Tate Meagher, Esq.
            Meagher Law Office, PLLC
            1041 Goss Avenue
            Louisville, KY 40217
            tate@meagherlawoffice.com
            Counsel for Plaintiff


          /s/ Blake V. Edwards

          SCHILLER BARNES MALONEY PLLC




Filed                20-CI-00664     09/30/2020         5    Paulita Keith, Bullitt Circuit Clerk
